Name: COMMISSION REGULATION (EC) No 1569/96 of 2 August 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 193/28 IEN Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1569/96 of 2 August 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1996 . For the Commission Christos PAPOUTSIS Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 307, 20 . 12. 1995, p. 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 8 . 96 EN Official Journal of the European Communities No L 193/29 ANNEX to the Commission Regulation of 2 August 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 69,4 388 89,0 060 80,2 400 67,9 064 70,8 404 63,6 066 60,3 416 72,7 068 80,3 508 113,5 204 86,8 208 44,0 512 97,9 212 97,5 524 100,3 624 95,8 528 90,1 999 76,1 624 86,5 ex 0707 00 25 052 62,4 728 107,3 053 156,2 800 91,5 060 61,0 804 87,4 066 53,8 999 87,3 068 69,1 0808 20 57 039 104,1 204 144,3 052 624 87,1 102,2 999 90,6 064 72,5 0709 90 79 052 54,3 388 63,7 204 77,5 400 70,4 412 54,2 512 86,2 624 151,9 528 132,9 999 84,5 624 79,0 0805 30 30 052 130,6 728 115,4 204 88,8 800 84,0 220 74,0 804 73,0 284 94,4 999 89,4388 72,0 400 68,2 0809 20 69 052 198,4 512 54,8 061 182,0 520 66,5 064 137,1 524 66,2 066 73,7 528 62,6 068 91,0 600 96,5 400 174,3 624 48,9 600 94,9 999 77,0 616 221,6 080610 40 052 105,7 624 63,7 064 75,6 676 166,2066 49,4 220 110,8 999 140,3 400 157,3 0809 30 41 , 0809 30 49 052 63,1 412 133,4 220 121,8 I 508 307,2 624 106,8 512 186,0 999 97,2 600 105,0 0809 40 30 052 78,8 624 125,0 064 72,9 999 135,5 066 74,6 0808 10 92, 0808 10 94, 068 61,20808 10 98 039 111,7 052 64,0 400 143,5 064 78,6 624 185,5 070 90,2 676 68,6 284 72,1 999 97,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 16). Code '999 stands for 'of other origin '.